Citation Nr: 0617823	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury to include brain concussion.

2.  Entitlement to service connection for residuals of a head 
injury, to include brain concussion.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of left radius fracture.

5.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of left femur fracture.

6.  Entitlement to a rating in excess of 10 percent disabling 
for a low back disability.  

7.  Entitlement to a rating in excess of 10 percent disabling 
for a donor site scar, right iliac crest.

8.  Entitlement to a compensable rating for residuals of a 
laceration of the scalp.

9.  Entitlement a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to October 
1961 and from November 1961 to October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Atlanta, 
Georgia, which denied the issues on appeal.  

The issues of entitlement to increased ratings for residuals 
of left radius fracture, residuals of left femur fracture, a 
low back disability, a donor site scar of the right iliac 
crest, residuals of a laceration of the scalp, the issue of 
entitlement to service connection for headaches, entitlement 
to total disability due to individual unemployability and the 
reopened claim for entitlement to service connection for 
residuals of a cerebral concussion are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In September 1975, the Board the veteran's claim for 
service connection for residuals of a brain concussion.  

2.  New evidence received since the September 1975 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1975 Board decision, denying service 
connection for residuals of a brain concussion, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2005).

2.  New and material evidence has been received since the 
September 1975 Board decision, and the claim for residuals of 
a brain concussion is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in September 2002 and the RO adjudicated these 
claims in March 2003.  Any deficiency with the duty to assist 
letter addressing the issue of new and material evidence 
needed to reopen a previously denied claim is not prejudicial 
in this instance where the Board is reopening this claim.  
Regarding the new and material issue, the veteran received a 
letter addressing this matter in November 2002.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
new and material evidence, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter, and the statement of the case issued 
in November 2003 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Although the November 2002 letter did not provide 
the veteran with the correct law addressing the issue of new 
and material evidence, this error is nonprejudicial for 
reasons described above.  Regarding the remaining issues on 
appeal, the only other duty to assist letter of record is an 
April 2003 letter addressing his unemployability claim.  The 
RO will send corrective notice addressing the increased 
rating issues as per the Remand's instructions.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although there is not 
an examination addressing the nature and etiology of the 
veteran's claimed head injury residuals, the current evidence 
is sufficient for the purpose of reopening this claim, with 
any deficiency in examining the veteran to be addressed in 
the Remand.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, there is no prejudice to the veteran as 
his service connection claim for residuals of a concussion 
has been reopened and will be remanded along with the 
remaining issues on appeal, and any deficiency will be 
corrected by the RO on remand.  

New and Material Evidence

With respect to the reopening of the previously denied claim, 
the Board finds that the RO has substantially satisfied the 
duties to notify and assist, as required by 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision to reopen the previously denied claim 
for service connection for residuals of a head injury to 
include a brain concussion.

In a September 1975 decision, the Board denied entitlement to 
service connection for residuals of a brain concussion.  The 
veteran filed to reopen his claim in September 2002.

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 38 C.F.R 
§  20.1104 (2005).  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Board in its decision of September 1975 determined that 
the evidence revealed that there were no residuals of a brain 
concussion present.  At the time of this decision, the 
evidence included service medical records, which revealed 
that the veteran was in a motorcycle accident in March 1961 
and sustained among other injuries, a cerebral concussion, 
which caused him to be confused and disoriented.  His October 
1961 separation examination revealed findings of concussion, 
brain, healed.  During his second period of service, he 
underwent a private medical examination in January 1962, 
which mostly dealt with orthopedic injuries to the rest of 
the body.  The doctor noted complaints of sudden pain in the 
right occipital region and headaches for the first two hours 
each morning.  Also noted were complaints of a bloodshot 
right eye since his accident.  The doctor said the veteran's 
head and right eye complaints should be further examined by a 
neurosurgeon and ophthalmologist.  In March 1962 he was noted 
to complain of headaches.  His October 1964 separation 
examination revealed a normal evaluation of the head, with no 
complaints of concussion residuals noted.  

Among the evidence before the Board in September 1975 were 
reports of VA general and orthopedic examinations from 
November 1968, October 1969, August 1970, March 1972 and 
August 1974, which revealed no evidence of any post 
concussion residuals.  Likewise, VA clinical records were 
negative for any findings of concussion residuals.  A January 
1975 VA neuropsychiatric examination revealed a diagnosis of 
chronic brain syndrome associated with trauma, history of, 
not found on this examination.  

Among the evidence received after the Board's September 1975 
denial of service connection for residuals of brain 
concussion was the December 2002 VA QTC examination, which 
noted complaints of headaches and a history of head injury 
with laceration resulting from the motorcycle accident in 
service.  The diagnosis was headaches which may be secondary 
to the veteran's injury and resultant scar on the right 
occiput.  The examiner commented that the veteran was 
established for headaches and that it was possible that he 
may have sustained additional head trauma, but the examiner 
could not comment on the specific cause beyond his stated 
subjective history.  

Also received after the September 1975 decision are records 
from April 2003 documenting private treatment for complaints 
of headaches, with sensitivity to light and sound.  This 
report gave a history of head injury in the service in 1964 
with concussion.  The examining physician stated that 
presumably the veteran has had intermittent headaches related 
to this concussion.  The physician admitted that this was the 
first time he had seen the veteran and had no way to 
objectively confirm the history, but assuming the veteran was 
telling the truth, it was reasonable that the veteran's 
complained of headaches occurring several times a day may be 
related to the head concussion from the motor vehicle 
accident sustained in service.  The impression was post 
traumatic headaches with neuralgia secondary to motor vehicle 
accident with head concussion in 1964.  

Such evidence, is new, and is also material in this case as 
it raises a reasonable possibility of substantiating the 
veteran's claim.  The basis for the Board's September 1975 
denial was that the evidence failed to show evidence of any 
residuals from the veteran's in service concussion.  The 
additional evidence, particularly the April 2003 private 
records now suggest that the veteran may have post concussive 
residuals in the form of headaches.  

Accordingly, the Board finds that new and material evidence 
has been received with regard to the veteran's claim for 
service connection for residuals of a head injury to in clude 
a brain concussion.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a head injury 
to include brain concussion, the claim is reopened and the 
appeal to this extent is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for residuals of a head injury was reopened based 
on the receipt of new and material evidence.  Moreover, since 
the additional evidence used to reopen this claim suggests 
that the veteran's headaches may be a possible residual of 
this concussion, the Board finds that the issue of 
entitlement to service connection for headaches is 
intertwined with the head injury issue.  A review of the 
record reflects that although the private records from April 
2003 now reflect that the veteran's headaches may be 
residuals of a concussion sustained during service, none of 
these records include an opinion as to the nature and 
etiology of his claimed residuals of a head injury based on a 
review of the claims file as well as a thorough examination 
of the veteran.  A VA examination with review of the claims 
file should be conducted to ascertain the nature and etiology 
of the claimed residuals of a head injury and headaches.  

Regarding the increased ratings claims, the VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).  Even though the veteran was 
provided with a duty to assist letter in November 2002 which 
addressed the issue of entitlement to service connection and 
new and material evidence and another such letter notifying 
him of the VA's duty to assist in April 2003 which addressed 
the total disability rating due to individual 
unemployability, these letters failed to provide the 
requisite notice for the veteran's increased rating issues.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran also was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection is granted on appeal.  

Moreover, the most recent VA examination that addressed the 
veteran's increased ratings claims was a December 2002 QTC 
examination.  Given the amount of time that has since passed, 
an examination of the current severity of all his claimed 
conditions is warranted.  Moreover the QTC examination did 
not address the extent at which the veteran's range of motion 
of his back was limited by pain, although pain was noted to 
affect movement, nor did it address whether the veteran's 
service-connected back disorder includes an intervertebral 
disc syndrome with neurological involvement including his 
extremities.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: (1) 
notifies the claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the VA Schedule for 
Rating Disabilities, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment; (2) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman, supra.   

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman, supra. 

(c) The notice regarding both the  
service connection and increased rating 
issues must also (1) inform him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The VA should contact the veteran and 
request that he provide information as to 
the dates of any treatment received for 
the disabilities at issue since April 
2003, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).

3.  Thereafter, the AMC should schedule 
the veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed residuals of a head injury/brain 
concussion, to include headaches.  The 
claims folder must be made available to 
the examiner(s) prior to the examination 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic residuals of a head 
injury/concussion to include headaches?  
If so, is it at least as likely as not 
that any current disorder(s) involving 
the head is related to the March 1961 
motorcycle accident in service which 
resulted in a brain concussion?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter the AMC should schedule 
the veteran for VA orthopedic and 
neurologic examinations to determine the 
severity of the veteran's spinal 
disorder(s), to include the nature, 
etiology and severity of any neurological 
manifestations of the service connected 
spine disorder.  The claims folder must 
be made available to the examiner(s) 
prior to the examination and the examiner 
should acknowledge such review of the 
pertinent evidence in the examination 
report.   After a review of the pertinent 
evidence in the claims file, the examiner 
should address the severity of the 
veteran's service-connected spine 
disorder by recording if possible, the 
range of motion in the veteran's low back 
observed on clinical evaluation.  In 
addition, the examiner should determine 
whether the veteran's low back disability 
is manifested by weakened movement, 
excess fatigability, or incoordination.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
functional loss, if any, resulting from 
pain on motion, and the degree, if any, 
of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

(a) The examiner should ascertain whether 
the service connected lumbar spine 
disorder more closely resembles a 
lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral in a standing 
position.  

(b) The examiner should ascertain whether 
the service connected lumbar spine 
disorder causes any intervertebral disc 
syndrome and if so, address the severity 
of it, and determine whether it is 
consistent with intervertebral disc 
syndrome that is moderate with recurring 
attacks.  

(c) The examiner should report whether 
the service-connected spinal disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve that has been shown to be affected 
by this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected.  The examiners should 
also identify whether or not the evidence 
shows any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

5.  The AMC should schedule the veteran 
for a VA skin examination to determine 
the current nature and severity of his 
service-connected scars.  All pertinent 
symptomatology and dermatological 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should also be accomplished.  

(a) Regarding the scalp laceration, the 
examiner should examine the scar and 
ascertain whether there is visible or 
palpable tissue loss or results in two or 
three of the following characteristics of 
disfigurement:  (i) scar 5 or more inches 
in length; (ii) scar at least one-quarter 
inch wide at widest part; (iii) surface 
contour of scar elevated or depressed on 
palpation; (iv) scar adherent to 
underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square 
inches; (v) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches; 
(vii) underlying soft tissue missing in 
an area exceeding six square inches; or 
(viii) skin indurated and inflexible in 
an area exceeding six square inches.  The 
length and width of the scar should be 
noted.  

(b) The donor site scar of the right 
iliac crest should be examined and the 
examiner should indicate whether:  (i) 
such scarring is deep (associated with 
underlying soft tissue damage) or 
productive of limited motion, and, if so, 
whether that scarring exceeds 6, 12, 72, 
or 144 square inches; or (ii) whether 
such scarring is superficial (not 
associated with underlying soft tissue 
damage) and does not cause limited 
motion, exceeds 144 square inches; or 
(iii) superficial scarring is productive 
of a limitation of function; or (iv) 
whether there is present or absent poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any superficial 
scarring.

(c) If the examiner takes photographs of 
the scars, they should be included in the 
claims file.  

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

6.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected left femur disability.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note the active 
and passive range of motion of the left 
leg and knee in degrees.  An opinion 
should be made as to whether the femur 
fracture residuals result in a malunion 
with marked knee or hip disability.  The 
examiner should also measure the leg 
lengths and ascertain whether there is a 
shortening of the left leg of 2.5 to 3 
inches (6.4 centimeters to 7.6 
centimeters).  The examiner also should 
comment on the functional limitations.  
It is requested that the examiner address 
the following questions:

(a) Does the left femur disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?   
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
the subjective complaints are supported 
by objective findings.

(b) If muscle atrophy attributable to the 
service-connected left femur disability 
is noted to be present, the examiner 
should comment on the muscle group(s) 
affected and the extent and severity of 
muscle atrophy.

(c) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

7.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected left radius disability.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note the active 
and passive range of motion of the left 
arm and hand in degrees.  An opinion 
should be made as to whether the 
limitation of motion more closely 
resembles that of a bone fusion with the 
hand fixed in supination or 
hyperpronation, or whether it more 
closely resembles a nonunion of the lower 
half of the radius with loss of bone 
substance of 1 inch (2.5 centimeters) and 
marked deformity.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service- connected left radius 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the left radius disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective 
complaints are supported by objective 
findings.

(b) If muscle atrophy attributable to the 
service-connected left radius disability 
is noted to be present, the examiner 
should comment on the muscle group(s) 
affected and the extent and severity of 
muscle atrophy.

(c) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

8.  After completion of the above, VA 
should readjudicate the appellant's 
claims, to include a TDIU.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


